Title: Extract from a Pamphlet, [9 April 1767]
From: Franklin, Benjamin
To: 



To the Printer of the London Chronicle.Sir
[April 9, 1767]
As the bare letter of a Governor of one of our provinces, accusing his People of rebellious intentions, is by many here thought sufficient ground for inflicting penalties on such province, unheard, without farther evidence, and without knowing what it may have to say in its justification: I wish you would give the Public the following Extract of a Letter, in which, Accusations of the Colonies from Officers of Government residing there, are set in a light very different from that they have usually been considered in. It was written here at the time of our last year’s disputes, by one who had lived long in America, knew the people and their affairs extremely well—and was equally well acquainted with the temper and practices of government officers. Speaking of the opinion entertained in Britain of the Americans, he says,
[Here appears an extract from Section 2 of Franklin’s projected Stamp Act Pamphlet of 1766 beginning at “Much has been said of a virtual representation.” above, XIII, 79–80, and ending at “snubbed, curb’d, shackled and plundered,” above, XIII, 81. The letter to the London Chronicle then concludes:]
This seems a very natural, and I believe is a very true account of the matter. I am, Sir, yours, &c.
F.B.
